Order reversed upon the law and the facts, with ten dollars costs and disbursements, and the plaintiff’s motion for summary judgment granted, with ten dollars costs, to the extent of $135,536.23, with interest thereon from May 11, 1929, less any amount that has been paid to plaintiff by defendant since the commencement of this action. No facts were presented by the defendant on this motion tending to show any defense to t-he plaintiff’s cause of action, and in our opinion the motion should have been granted as to the balance due the plaintiff.as shown by the engineer’s final certificate, plus lawful interest. This court decides that plaintiff is entitled to interest on the balance due it only from the time the engineer’s final certificate was filed with the city auditor and the work accepted, to wit, on the sum of $135,536.23 from May 11, 1929. Lazansky, P. J., Hagarty, Carswell, Seudder and Tompkins, JJ., concur. Settle order on notice.